In an action to recover on a promissory note, the plaintiff appeals from an order of the Supreme Court, Nassau County (Collins, J.), dated May 9, 1988, which denied his motion pursuant to CPLR 3213 for summary judgment in lieu of complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiff’s motion for summary judgment on a promissory note executed by the defendant in connection with his purchase of the plaintiff’s accounting practice. The defendant’s opposition papers adequately alleged a defense of fraud in the inducement and, thus, were sufficient to defeat the plaintiff’s summary judgment motion (see, Pioneer Credit Corp. v Bon Bon Cleaners Corp., 38 AD2d 743; cf., Faustini v Darth Provisions Co., 131 AD2d 809; Ward v Hanley, 130 AD2d 742). Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.